UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q COMMISSION FILE NUMBER:1-10104 (Mark One) oQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: xxx UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY 11021 (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 9,072,423 shares of common stock, $.10 par value, outstanding as of May 7, 2009. United Capital Corp. and Subsidiaries Index Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17-18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 6. EXHIBITS 19 SIGNATURES 19 2 INDEX PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS United Capital Corp. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share data) March 31, 2009 December 31, 2008 (Unaudited) Asset Current assets: Cash and cash equivalents $ 138,887 $ 138,142 Marketable securities 11,264 9,178 Notes and accounts receivable, net 6,164 7,427 Income taxes receivable 4,163 4,163 Inventories 4,816 5,624 Prepaid expenses and other current assets 1,425 1,732 Deferred income taxes 4,553 4,011 Total current assets 171,272 170,277 Property, plant and equipment, net 5,494 5,591 Real property held for rental, net 77,218 77,202 Investment in joint venture 5,246 5,440 Noncurrent notes receivable 1,046 1,058 Other assets 3,331 3,317 Total assets $ 263,607 $ 262,885 Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ 1,064 $ 2,717 Accounts payable and accrued liabilities 7,909 10,036 Income taxes payable 2,662 3,629 Total current liabilities 11,635 16,382 Long-term debt 29,826 30,146 Other long-term liabilities 18,145 18,076 Deferred income taxes 8,232 8,314 Total liabilities 67,838 72,918 Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 9,078 and 8,483 shares, respectively 908 848 Retained earnings 203,705 197,056 Accumulated other comprehensive loss, net of tax (8,844 ) (7,937 ) Total stockholders’ equity 195,769 189,967 Total liabilities and stockholders’ equity $ 263,607 $ 262,885 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 INDEX United Capital Corp. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended March 31, 2009 2008 Revenues: Net sales $ 5,784 $ 9,899 Revenues from real estate operations 8,016 8,777 Total revenues 13,800 18,676 Costs and expenses: Cost of sales 4,512 7,534 Real estate operations: Mortgage interest expense 532 514 Depreciation expense 1,037 936 Other operating expenses 4,079 4,366 General and administrative expenses 1,790 1,790 Selling expenses 818 934 Total costs and expenses 12,768 16,074 Operating income 1,032 2,602 Other income (expense): Interest and dividend income 835 1,554 Other income and (expense), net (109 ) 23 Total other income (expense) 726 1,577 Income from continuing operations before income taxes 1,758 4,179 Provision for income taxes 641 1,523 Income from continuing operations 1,117 2,656 Discontinued operations: Income from discontinued operations, net of tax provision of $22 — 32 Income from discontinued operations — 32 Net income $ 1,117 $ 2,688 Basic earnings per share: Income from continuing operations $ .13 $ .32 Income from discontinued operations — — Net income per share $ .13 $ .32 Diluted earnings per share: Income from continuing operations $ .12 $ .27 Income from discontinued operations — — Net income per share assuming dilution $ .12 $ .27 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 INDEX United Capital Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 1,117 $ 2,688 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,132 1,051 Net loss on available-for-sale securities 104 — Net realized and unrealized gains on derivative instruments (5 ) (30 ) Income from equity investment — (22 ) Deferred income taxes (135 ) (48 ) Other, net 164 24 Changes in assets and liabilities: Notes and accounts receivable, net 1,264 (629 ) Inventories 808 425 Prepaid expenses and other current assets 307 120 Accounts payable and accrued liabilities (2,122 ) (44 ) Income taxes payable (967 ) 885 Other long-term liabilities (124 ) 81 Net cash provided by operating activities of continuing operations 1,543 4,501 Operating activities of discontinued operations — 12 Net cash provided by operating activities 1,543 4,513 Cash flows from investing activities: Purchase of available-for-sale securities (3,939 ) (9,564 ) Proceeds/maturities from sale of available-for-sale securities 361 754 Escrowed proceeds from sale of real estate assets — 15,000 Proceeds from sale of derivative instruments — 16 Principal payments on notes receivable 11 12 Acquisition of property, plant and equipment (214 ) (46 ) Acquisition of/additions to real estate assets (830 ) (14,135 ) Distributions from joint venture 194 195 Net cash used in investing activities (4,417 ) (7,768 ) Cash flows from financing activities: Principal payments on mortgage obligations (1,973 ) (237 ) Purchase and retirement of common stock (79 ) (389 ) Proceeds from exercise of stock options 4,219 — Tax benefit from exercise of stock options 1,452 — Net cash provided by (used in) financing activities 3,619 (626 ) Net increase (decrease) in cash and cash equivalents 745 (3,881 ) Cash and cash equivalents, beginning of period 138,142 129,003 Cash and cash equivalents, end of period $ 138,887 $ 125,122 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 535 $ 514 Taxes $ 279 $ 589 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 INDEX United Capital Corp. and Subsidiaries Notes to Condensed Consolidated Financial Statements (In thousands, except per share data) (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X, as promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods presented have been recorded.These financial statements have been prepared in conformity with the accounting principles, and methods of applying those accounting principles, as reflected in the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 and should be read in conjunction therewith.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 2.Stockholders’ Equity Previous purchases of the Company’s common stock have reduced the Company’s additional paid-in-capital to zero and have also reduced retained earnings by amounts in excess of par value.Any future purchases in excess of par value will also reduce retained earnings. Repurchases of the Company’s common stock may be made from time to time in the open market at prevailing market prices and may be made in privately negotiated transactions, subject to available resources.Future proceeds from the issuance of common stock in excess of par value will be credited to retained earnings until such time that previously recorded reductions have been recovered.During the three months ended March 31, 2009, the Company received proceeds of $4,219 from the exercise of 600 stock options.During the three months ended March 31, 2009, the Company recorded a tax benefit of $1,452 to retained earnings related to the exercise of stock options.No stock options were exercised during the three months ended March 31, 2008. During the three months ended March 31, 2009 and 2008, the Company purchased and retired 5 and 16 shares of common stock for an aggregate purchase price of $79 and $389, respectively. 3.Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share from continuing operations: Three Months Ended March 31, 2009 2008 Numerator: Income from continuing operations $ 1,117 $ 2,656 Denominator: Basic – weighted-average shares outstanding 8,675 8,279 Dilutive effect of employee stock options 722 1,536 Diluted – weighted-average shares outstanding 9,397 9,815 Basic earnings per share – continuing operations $ .13 $ .32 Diluted earnings per share – continuing operations $ .12 $ .27 Potentially dilutive common shares, related to outstanding employee stock options, amounting to 740 shares for the three months ended March 31, 2009, were not included in the computation of diluted earnings per share because their effect would have been anti-dilutive. 6 INDEX 4.Stock-Based Compensation The Company has two stock option plans, the Incentive and Non-Qualified Stock Option Plan and the 1988 Joint Incentive and Non-Qualified Stock Option Plan, under which qualified and non-qualified options may be granted to key employees to purchase the Company’s common stock at the fair market value on the date of grant.Under both plans, the options typically become exercisable in three equal installments, beginning one year from the date of grant.Stock options generally expire ten years from the date of grant.Currently, there are no options available for grant under these plans. As of
